FILED
                                                                               January 12, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                            STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS


In re L.W. and M.B.

No. 21-0494 (Taylor County 19-JA-99 and 19-JA-100)



                              MEMORANDUM DECISION


        Petitioner Mother C.B., by counsel Ashley Joseph Smith, appeals the Circuit Court of
Taylor County’s May 20, 2021, order terminating her parental rights to L.W. and M.B.1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and James W. Wegman, filed a response in support of the circuit court’s order. The
guardian ad litem, Mary S. Nelson, filed a response on the children’s behalf in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in denying her
motion for a post-dispositional improvement period and in terminating her parental rights rather
than imposing a less-restrictive dispositional alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2019, the DHHR filed a child abuse and neglect petition and alleged that
petitioner had exposed the children to domestic violence and failed to provide the children with
adequate care due to her substance abuse. At the time the petition was filed, petitioner was living
with L.W.’s father, who also exercised partial custody of two older children from a prior



       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).




                                                1
relationship.2 The two older children disclosed that they witnessed petitioner beat L.W.’s father.
Additionally, these children witnessed petitioner attack their mother, S.W., who later filed for a
domestic violence protective order against petitioner. The DHHR also stated that then six-year-
old M.B. was born with a “tethered spine,” which required her to be catharized every four to six
hours and required diapering as the child had no control over her bowels. The DHHR alleged
that petitioner failed to address M.B.’s special needs, asserting that M.B. suffered from vaginal
irritation due to petitioner’s neglect. Finally, the DHHR alleged that, during its worker’s
interaction with petitioner, petitioner’s “pupils were very small, and she was unable to sit still or
focus.” Petitioner was instructed to submit to a drug screen, but was unable to produce a sample,
even after three hours of waiting and “plenty of water.” Petitioner was also instructed as to how
to complete a mouth swab in lieu of a urine drug screen but would not complete that screen.
Petitioner waived her preliminary hearing, and the circuit court ordered her to participate in
random drug screening and supervised visitation with the children.

        The circuit court convened for an adjudicatory hearing in December of 2019, and
petitioner stipulated to the allegations contained in the petition. The circuit court adjudicated
petitioner as an abusing parent and the children as neglected children. Petitioner moved for a
post-adjudicatory improvement period, which the circuit court granted.

        The DHHR subsequently filed two amended petitions of child abuse and neglect. In
August of 2020, the DHHR alleged that L.W.’s father allowed petitioner to have unsupervised
contact with L.W., despite knowing that she was not permitted to have contact with the child
outside the supervision of a third party. In October of 2020, the DHHR alleged that M.B.
disclosed that petitioner choked her and used excessive corporal punishment against her.

        The circuit court held a second adjudicatory hearing on the amended petitions in
November of 2020. The evidence showed that M.B. submitted to a forensic interview, during
which she disclosed that petitioner “would grab her by the throat, put her hands around her throat
and squeeze.” M.B. stated that petitioner was “angry when she put her hands around her throat.”
According to the DHHR worker for the case, M.B. was “very vocal and expressed concern
regarding her safety with [petitioner.]” M.B. stated that “she would die young,” if left in
petitioner’s care because petitioner choked her. M.B. also stated that petitioner would discipline
her with a belt. M.B.’s forensic interview was admitted as evidence. Petitioner denied that she
choked M.B. and asserted that the child was coerced into making the allegations by her current
familial placement.

        Petitioner and L.W.’s father admitted that petitioner had unsupervised contact with L.W.
Petitioner testified that she had fewer than ten instances of unsupervised contact with the child.
Petitioner denied that she was abusing controlled substances, despite the circuit court confronting
her with an October of 2020 drug screen that was positive for methamphetamine. Petitioner also
asserted that she had submitted to drug testing at a local hospital, despite the circuit court’s order


       2
         Petitioner asserts no parental or custodial rights to these children, and they are not at
issue in this appeal.



                                                  2
to submit to testing at community corrections. The DHHR noted that since petitioner’s positive
drug screen in October of 2020, she had not submitted to a drug screen at the community
corrections location.

        The circuit court ultimately found that petitioner was not credible. The court noted that
while petitioner had previously denied having unsupervised contact with L.W., she subsequently
admitted to such contact but minimized that contact. The court further found that M.B.’s
statements during the forensic interview were consistent with the statements made to the DHHR
worker. The court found no evidence that M.B. was coached into making the allegations. The
circuit court adjudicated petitioner as an abusing parent based on its findings and adjudicated the
children as abused and neglected children. Further, the circuit court ordered petitioner to submit
to a drug screen immediately following the hearing and reiterated its prior order that petitioner
submit to drug screening at the community corrections location.

        In May of 2021, the circuit court held the final dispositional hearing. The DHHR
presented testimony from petitioner’s caseworker and the director of community corrections.
Petitioner’s caseworker testified that petitioner completed parenting and adult life skills classes
and a parental fitness evaluation. Petitioner also “faithfully” participated in random drug
screening when she was on “demand” status, but petitioner failed to participate when she was
placed on the random drug screening schedule, which occurred in mid-2020. The caseworker
believed petitioner continued to abuse controlled substances and reminded the circuit court of
petitioner’s drug screen in October of 2020 that was positive for methamphetamine. The
caseworker testified that near in time to this positive test, petitioner appeared to be under the
influence when meeting with the caseworker and during a supervised visitation with the children.
The caseworker testified that visitation had not resumed since that time because petitioner failed
to consistently participate in random drug screening at community corrections after October of
2020. The caseworker explained that petitioner asserted she was participating in drug testing at a
local hospital, despite the circuit court’s order for her to participate at the community corrections
location. Nevertheless, the caseworker requested that petitioner sign a release so that the alleged
hospital drug screen results could be obtained. Petitioner did not sign the release. The director of
community corrections confirmed that petitioner failed to submit to a drug screen following the
November of 2020 hearing, as directed by the circuit court.

        The caseworker testified that petitioner had not been honest with the multidisciplinary
treatment team (“MDT”), and that petitioner’s dishonesty was a barrier for treatment. The
DHHR discovered that petitioner was living with L.W. from October of 2019 until May of 2020,
even though the circuit court ordered that she have no unsupervised contact with L.W. The
caseworker further testified that, when the DHHR took emergency custody of M.B., that child’s
social security benefits were ordered to be paid to the DHHR. However, the DHHR discovered
that petitioner rerouted the payments back to herself soon after M.B.’s removal. The DHHR did
not discover the discrepancy until March of 2020, at which point petitioner had received some
$2,300 dollars in benefits. Although petitioner was notified of the issue, she had not provided
those funds to the DHHR for M.B.’s care.

        The caseworker further testified that M.B. continued to express that she was afraid of
petitioner. Although M.B. was observed to be happy at supervised visitations, the caseworker

                                                 3
testified that M.B. stated she was excited to see L.W., not petitioner. Finally, the caseworker
testified that petitioner had no insight into how her conduct constituted abuse or neglect of the
children. The caseworker confirmed that petitioner completed requested services but believed
there had been no internal shift in her thought process or insight into her own behavior.

        Petitioner acknowledged that she was aware she was not permitted to live with L.W.
during the proceedings and admitted that she had lived in the home for a period of ten months.
During this period, she supervised the child alone for the majority of the week due to the father’s
work schedule. Petitioner asserted that the DHHR never asked her to provide proof of her drug
screens to which she submitted at the local hospital. Further, petitioner admitted that she received
M.B.’s social security benefits and had not provided those funds to the DHHR as requested.
Petitioner stated that she did not understand that the circuit court had required her to drug screen
following the November of 2020 hearing.

        Ultimately, the circuit court found that petitioner’s testimony was not credible based on
her admission that she was living with L.W., which was contrary to her prior testimony that she
had only a few unsupervised contacts with that child. The court further considered that it directed
petitioner to drug screen after the November of 2020 hearing and found it was incredulous that
she did not understand that order. The court found that petitioner failed to submit to random drug
screening as directed and failed to address her substance abuse addiction. The circuit court also
found that petitioner had not visited with the children since October of 2020 due to her failure to
consistently submit to random drug screening. The circuit court denied petitioner’s motion for a
post-dispositional improvement period because of her failure to comply with random drug
screening. Moreover, the circuit court denied petitioner’s motion for termination of her custodial
rights only due to the children’s need for permanency. Finally, the circuit court found that there
was no reasonable likelihood that petitioner could substantially correct the conditions of neglect
and abuse in the near future and that termination of petitioner’s parental rights was necessary for
the welfare of the children. Accordingly, the circuit court entered its May 20, 2021, order,
terminating petitioner’s parental rights. Petitioner now appeals that order.3

       The Court has previously held:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been


       3
         M.B.’s father voluntarily relinquished his parental rights to the child. According to the
parties, M.B.’s permanency plan is adoption by a relative. L.W.’s father is currently participating
in an improvement period, and the child’s permanency plan is reunification with his father.



                                                 4
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
dispositional improvement period. She argues that the evidence showed she had been drug
screening regularly at the local hospital, maintained full time employment, completed parenting
classes, and was willing to participate in other services to regain custody of her children.
Petitioner asserts that during her post-adjudicatory improvement period, she participated in all
the services offered by the DHHR “excluding drug screening at [the] community corrections
[location] after September of 2020.” We find petitioner is entitled to no relief on appeal.

        West Virginia Code § 49-4-610(3)(B) requires that, to be granted a post-dispositional
improvement period, a parent must “demonstrate, by clear and convincing evidence, that [she] is
likely to fully participate in the improvement period.” Further, in circumstances where a parent
was previously granted an improvement period, the parent must prove that “since the initial
improvement period, the [parent] has experienced a substantial change in circumstances” and
that due to the change in circumstances, the parent “is likely to fully participate in the
improvement period.” W. Va. Code § 49-4-610(3)(D). “West Virginia law allows the circuit
court discretion in deciding whether to grant a parent an improvement period.” In re M.M., 236
W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).

        Upon our review, we find that petitioner’s argument misstates the record. Petitioner
asserted below that she continued to participate in drug screening through the local hospital and
that the DHHR had never requested the records from the hospital. However, petitioner’s
caseworker testified that she requested that petitioner sign a release to obtain those records and
petitioner failed to comply with that request. The circuit court deemed petitioner to be not
credible in many aspects of her testimony. We have previously held that “[a] reviewing court
cannot assess witness credibility through a record. The trier of fact is uniquely situated to make
such determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997).
Moreover, the evidence below showed that petitioner tested positive for methamphetamine in
October of 2020 and was believed to be under the influence during her interactions with the
caseworker and her children. This evidence, as well as petitioner’s disregard for the circuit
court’s order to submit to a random drug screen following the November of 2020 hearing, was
sufficient, in our view, for the circuit court to deny petitioner’s motion for a post-dispositional
improvement period. Furthermore, petitioner fails to assert that she experienced a substantial
change in circumstances that rendered her likely to fully participate in an additional
improvement period, and it appears that no such change had occurred. In sum, we find no error
in the circuit court’s denial of petitioner’s post-dispositional improvement period upon these
circumstances.



                                                5
        Petitioner also argues that the circuit court erred in terminating her parental rights rather
than imposing a less-restrictive dispositional alternative. Petitioner briefly challenges the circuit
court’s finding that there was no reasonable likelihood that the conditions of abuse and neglect
could be substantially corrected in the near future. Petitioner also asserts that the children were in
familial placements and, therefore, permanency for those children would not be delayed if the
circuit court terminated only petitioner’s custodial rights. We find petitioner is entitled to no
relief.

       Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for
the welfare of the children. West Virginia Code § 49-4-604(d)(3) provides that there is no
reasonable likelihood that the conditions of neglect or abuse can be substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the
       child[ren].

        Here, the circuit court properly found that there was no reasonable likelihood that
petitioner could substantially correct the conditions of neglect or abuse in the near future because
she did not respond to a reasonable family case plan as evidenced by the continuation of the
conditions of neglect and abuse. As noted above, petitioner tested positive for controlled
substances in October of 2020 and was observed to be under the influence. This positive test
occurred near the natural termination of petitioner’s post-adjudicatory improvement period.
Thereafter, petitioner did not consistently participate in random drug screening, which directly
resulted in the suspension of her supervised visitations with the children. The circuit court found
that petitioner had not visited with the children since October of 2020. We agree with the circuit
court that there is clear evidence that petitioner continued to abuse controlled substances and had
failed to remedy her addiction.

        In support of her argument concerning the termination of her parental rights, petitioner
argues that her circumstances were similar to In re B.S., 242 W. Va. 123, 829 S.E.2d 754 (2019),
wherein this Court declined to reverse a circuit court’s order that terminated a mother’s custodial
rights, rather than her parental rights. Like petitioner, the mother in B.S. also suffered from
substance abuse addiction, and that mother attempted to remedy her addiction through a sober
living program. Id. at 126-27, 829 S.E.2d at 757-58. However, when the mother in B.S. moved
out of the facility, she relapsed into substance abuse and ceased participating in services. Id. The
circuit court considered the mother’s attempt at obtaining sobriety and ultimately decided to
terminate her custodial rights only based on its finding that termination was not in the child’s
best interests. Id. at 128, 829 S.E.2d at 759. In B.S., this Court stressed the “predominately fact
bound enterprise” of child abuse and neglect proceedings and emphasized that “absent a mistake
of law, an appellate tribunal should disturb a circuit court’s determination only if it is clearly
erroneous.” Id. at 130, 829 S.E.2d at 761 (quoting Tiffany Marie S., 196 W.Va. at 237, 470

                                                  6
S.E.2d at 191). Just as in B.S., we decline to disturb the circuit court’s decision in this case. The
circuit court’s finding that there was no reasonable likelihood that petitioner could substantially
correct the conditions of neglect or abuse in the near future and that termination was necessary
for the children’s welfare is not clearly erroneous upon our review of the record.

       Finally, this Court has held that

       “[t]ermination of parental rights, the most drastic remedy under the statutory
       provision covering the disposition of neglected children, [West Virginia Code §
       49-4-604] . . . may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266
       S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As the circuit court’s finding
is supported by the record, it was within its discretion to terminate petitioner’s parental rights.
We find no error in the circuit court’s order on appeal.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
May 20, 2021, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                 7